DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/11/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0182415 to Fukuda et al. (hereinafter Fukuda) in view of US 2010/0278509 to Nagano et al. (hereinafter Nagano) and US 2010/0005393 to Tokashiki et al. (hereinafter Tokashiki). 
Regarding claims 1 and 5, Fukuda teaches an information processing system, and method therefor, comprising:
at least one game machine (e.g., clients 12-1 to 12-n and/or game server 10) that outputs a game video (e.g., video transmission section 72) and game data indicating types of events occurred in a game and time points at which the events occurred (e.g., tag request section 42, tag data reception section 44, log search request section 52 and/or log search result section 54 outputs game data indicating types of events and time points);
a memory that stores the game video and the game data (e.g., material video storage section 40, edited video storage section 66, and/or game tag data shown in Figs. 2-3); and
a processor (e.g., within the clients and/or game server) programmed to execute a process including:
displaying, based on the game data, a time axis from a start of the game to an end of the game for multiple players playing the game (see Fig. 4, showing information for multiple players);
displaying, based on the game data, along the time axis, contents representing types of one or more events occurred in the game and time points at which the one or more events occurred in association with multiple players of the game (see Fig. 4 and descriptions thereof);
receiving, from a user, an operation to select a content from the contents (see Fig. 4 and descriptions thereof);
controlling a playback device, based on the selected content, to start playing the game video stored in the memory from a time point at which an event represented by the selected content occurred with a corresponding player (see Figs. 4-5 and descriptions thereof). 
Further regarding claims 1 and 5, Fukuda teaches the invention substantially as described above, but lacks in explicitly teaching that the contents representing types of events are presented in the form of icons.
In a related disclosure, Nagano teaches production of video contents for viewing playback.  More particularly, Nagano teaches a time-line displayed on a screen having an icon that indicates a predetermined scene (e.g., par. 28).  Playback of the video may advance to a given time code corresponding to the icon when the icon is input by the user (par. 28).  In the illustrated examples, a video of a sports game is presented in which multiple players are engaged in a game, wherein scenes corresponding to particular portions of the game video are represented by icons that illustrate one or more players in each scene (see e.g., elements 35 of Figs. 6 and 15-17 and descriptions thereof).  It would have been obvious to one of ordinary skill in the art before the effective date to modify Fukuda to include icons to represent multiple players associated with video content, as taught by Nagano, in order to allow users to quickly and easily select videos according to their content. 
Further regarding claims 1 and 5, the combination of Fukuda and Nagano teaches the invention substantially as described above, but lacks in explicitly teaching a time axis for each of the multiple players playing the game.  The Examiner interprets this limitation to mean that each player has his/her own time axis.  In a related disclosure, Tokashiki teaches a system and method for “making easier-to-understand evaluations of contents” (abstract).  The evaluations of contents include applying tags and corresponding icons attached to a moving picture (i.e., video) display area (see par. 189 and Fig. 15).  More particularly, Figure 15 demonstrates “an area in which to display the icons corresponding to the tags attached to the moving picture as the content to be reproduced. The icon display area 231 is roughly bisected in the vertical direction. Of the bisected areas, the upper area is an area in which to display the icons representing the tags attached by another user, and the lower area is an area in which to display the icons representing the tags attached by the user operating the content reproduction device 11. A timeline 232 is the time base providing temporal reference to the moving picture being reproduced. The leftmost position of the timeline 232 indicates the starting point of the reproduction time of the moving picture, and the rightmost position of the timeline 232 indicates the end point of the reproduction time. A pointer 233 moves along the timeline 232 in keeping with the reproduction time of the moving picture” (par. 189).  Tokashiki teaches that the device may be a game console capable of reproducing contents and using a controller as an input device (par. 67).  Moreover, the Tokashiki teachings are in the same field of invention as the other references of record, which is gaming and allowing users to enter data (e.g., tag data) that corresponds to relevant portions of video data.  Therefore, Tokashiki teaches or suggests giving multiple users their own time axis for video data on which each user may highlight relevant portions of the video data along the time axis.  
It would have been obvious to one of ordinary skill in the art before the effective date to modify the combination of Fukuda and Nagano to allow for each player of the multiplayer game to have his/her own time axis on which is displayed events corresponding to an individual user, as taught or suggested by Tokashiki, in order to allow video timelines tailored to each individual user. 
Regarding claim 2, the combination of Fukuda and Nagano teaches wherein the process further includes obtaining image data (e.g., video data of the video game play; see at least pars. 47-49 of Fukuda) of the icons (taught by Nagano) associated with the types of the one or more events occurred in the game from a storage that stores the types of the events in association with the image data of the icons (see e.g., Figs. 2-3 providing events and tags to be used with the relevant video portions of Fukuda and Nagano’s icons), and displaying the obtained image data of the icons in chronological order based on the time points at which the events occurred (e.g., creates an edited video showing the desired content in order in at least par. 125 of Fukuda).
Regarding claim 3, the combination of Fukuda and Nagano teaches wherein the storage stores the image data of the icons (from Nagano) to be displayed in association with the types of the events based on the game data output by the game machine (e.g., using tags to represent the events of the video game played on client 12-1 to 12-n of Fukuda).

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0182415 to Fukuda et al. (hereinafter Fukuda) in view of US 10,300,394 to Evans et al. (hereinafter Evans) and US 2010/0005393 to Tokashiki et al. (hereinafter Tokashiki).
Regarding claims 4 and 6, Fukuda teaches an information processing system, and method therefor, comprising:
a processor (e.g., within the clients 12-1 to 12-n and/or game server 10) programmed to execute a process including:
counting information collected from one or more user terminals while video data is being displayed (see Figs. 2-3);
generating counting result data including counting results and time points at which the counting results are obtained, the counting results and the time points being associated with each other (see Figs. 2-3);
storing the video data in a memory (e.g., material video storage section 40 and/or edited video storage section 66);
displaying, based on the game data, a time axis from a start of the game to an end of the game for multiple players playing the game (see Fig. 4, showing information for multiple players);
displaying, based on the counting result data, along the time axis, contents representing the counting results and the time points at which the counting results are obtained (e.g., video editing interfaces shown in Figs. 4-5);
receiving, from a user, an operation to select a content from the contents (e.g., video editing and playback interfaces shown in Figs. 4-5);
controlling a playback device, based on the selected content, to start playing the video data from a time point at which a counting result represented by the selected content was obtained by a corresponding player (e.g., creates an edited video showing the desired content in order in at least par. 125). 
Further regarding claims 4 and 6, Fukuda teaches the invention substantially as described above, but lacks in explicitly teaching that the counting result data include counting results of votes cast from one or more user terminals while video data is being displayed and using the counting results in association with time points.  In a related disclosure, Evans teaches a spectator audio analysis in online gaming environments.  More particularly, Evans teaches receiving input from participants and/or spectators in a game spectating system (abstract).  Furthermore, Evans teaches embodiments where a player and/or spectator may provide input for determining and presenting broadcast highlights (also called a highlight reel or highlight segment) which represent interesting or notable events from a respective game or broadcast as determined according to the highlight data for the game (see 36:32-48).  Such selection criteria may include spectators voting on highlights (see 36:32-48 and Fig. 13).  It would have been obvious to one of ordinary skill in the art before the effective date to modify the system of Fukuda to allow viewers to vote on particular highlights of a game video, as taught by Evans, in order to quickly identify popular portions of the game video that are likely to be interesting to other viewers. 
Further regarding claims 4 and 6, the combination of Fukuda and Evans teaches the invention substantially as described above, but lacks in explicitly teaching a time axis for each of the multiple players playing the game.  The Examiner interprets this limitation to mean that each player has his/her own time axis.  
In a related disclosure, Tokashiki teaches a system and method for “making easier-to-understand evaluations of contents” (abstract).  The evaluations of contents include applying tags and corresponding icons attached to a moving picture (i.e., video) display area (see par. 189 and Fig. 15).  More particularly, Figure 15 demonstrates “an area in which to display the icons corresponding to the tags attached to the moving picture as the content to be reproduced. The icon display area 231 is roughly bisected in the vertical direction. Of the bisected areas, the upper area is an area in which to display the icons representing the tags attached by another user, and the lower area is an area in which to display the icons representing the tags attached by the user operating the content reproduction device 11. A timeline 232 is the time base providing temporal reference to the moving picture being reproduced. The leftmost position of the timeline 232 indicates the starting point of the reproduction time of the moving picture, and the rightmost position of the timeline 232 indicates the end point of the reproduction time. A pointer 233 moves along the timeline 232 in keeping with the reproduction time of the moving picture” (par. 189).  Tokashiki teaches that the device may be a game console capable of reproducing contents and using a controller as an input device (par. 67).  Moreover, the Tokashiki teachings are in the same field of invention as the other references of record, which is gaming and allowing users to enter data (e.g., tag data) that corresponds to relevant portions of video data.  Therefore, Tokashiki teaches or suggests giving multiple users their own time axis for video data on which each user may highlight relevant portions of the video data along the time axis.  
It would have been obvious to one of ordinary skill in the art before the effective date to modify the combination of Fukuda and Evans to allow for each player of the multiplayer game to have his/her own time axis on which is displayed events corresponding to an individual user, as taught or suggested by Tokashiki, in order to allow video timelines tailored to each individual user. 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MCCULLOCH whose telephone number is (571)272-2818. The examiner can normally be reached M-F 10:00-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715